            Case 2:19-cv-01383-CB Document 30 Filed 07/08/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EDWARD E. DAY and AGNITA DAY,                 )
                                              )
                       Plaintiffs,            )       Civil Action No. 19-1383
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
WAL-MART STORES EAST, LP,                     )
                                              )
                       Defendant.             )

                                             ORDER

       Pending before the Court are Defendant’s Motion to Enforce Settlement Agreement,

(Doc. 16), Petition by Plaintiffs’ Counsel to Protect Attorney’s Fee and Costs, (Doc. 22), and

Petition by Plaintiff’s [sic] not to Protect Previous Attorney’s Fee, Cost, or Enforce, (Doc. 27).

The Court held a telephonic hearing on the pending motions on July 7, 2020. Plaintiffs Edward

Day and Agnita Day appeared on their own behalf, and their former counsel, 1 Christopher

Halesey, appeared on behalf of himself and his firm. Brook Dirlam appeared on behalf of

Defendant.

       As a preliminary matter, all participants at the hearing confirmed both that the case has

been settled and that it had been settled for $30,000. (See also Doc. 22 at ¶ 23; Doc. 16-4 and

22-4.) Thus, Defendant’s Motion to Enforce Settlement Agreement will be granted.

       The only issue for resolution by the Court, therefore, relates to how the settlement

proceeds should be allocated between the Days and Mr. Halesey. The Days contend that they

did not know Mr. Halesey’s costs would be deducted from the settlement amount. They also




1
 Mr. Halesey filed multiple motions to withdraw his appearance on behalf of Plaintiffs, (Docs.
20, 23, and 24). On June 30, 2020, the Court granted Mr. Halesey’s request to withdraw his
appearance. (Doc. 26.)
           Case 2:19-cv-01383-CB Document 30 Filed 07/08/20 Page 2 of 3




assert that Mr. Halesey did not have their permission to settle the case unless they would net at

least $20,000 of the proceeds. The record does not support either contention.

        First, the Power of Attorney and Contingent Fee Agreement (“Fee Agreement”) Mr. Day

signed, specifically states that in “the event of a recovery, the client agrees that any litigation

costs advanced by my attorneys will be deducted from the client’s recovery after deduction of

attorney’s fees.” (Doc. 22-1.) Mr. Day confirmed that he signed this agreement. (Compare

Doc. 22-1 with Doc. 24-6 at 2, Doc. 27 at 7.) Plaintiffs are obligated under this Fee Agreement

to pay such costs.

        Second, consistent with Mr. Halesey’s position, the Days explicitly stated in a letter to

Mr. Dirlam: “My wife and I decided to go with the mediators [sic] (Harry’s) advice last month

and settle the case for $30,000.” (Doc. 22-4.) This admission is dispositive of the Days’ second

contention, as it is inconsistent with any suggestion that they had not settled (or would not settle)

their case because they had not netted a particular amount—a suggestion the Court does not find

credible in light of the evidence in any event.

        What is clear from the hearing and the submissions is that Mr. Halesey negotiated a

settlement with Defendant on behalf of the Days and made every effort to maximize the Days’

net recovery. (See Doc. 22 at ¶¶ 5–10.) Once the case was settled, the Days apparently believed

that they could maximize their recovery even more if Mr. Halesey was not in the picture. But,

Mr. Halesey was very much in the picture, and the Fee Agreement between his firm and the

Days requires that the firm be paid what it is owed.

        Therefore, it is ORDERED that: Defendant’s Motion to Enforce Settlement Agreement,

(Doc. 16), is GRANTED; Petition by Plaintiffs’ Counsel to Protect Attorney’s Fee and Costs,

(Doc. 22), is GRANTED; and Petition by Plaintiff’s [sic] not to Protect Previous Attorney’s Fee,



                                                   2
          Case 2:19-cv-01383-CB Document 30 Filed 07/08/20 Page 3 of 3




Cost, or Enforce, (Doc. 27), is DENIED. Plaintiffs shall comply with the terms of the Settlement

Agreement and with the terms of the Fee Agreement in this matter. All settlement proceeds must

be allocated in accordance with the terms of both agreements.

       IT IS SO ORDERED.


July 8, 2020                                       s/Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via ECF email notification):

All Counsel of Record

cc (via U.S. Mail):

Edward & Agnita Day
206 N. Second Street
Jeannette, PA 15644




                                               3
